Name: 93/115/EEC: Council Decision of 15 February 1993 granting a Community guarantee to the European Investment Bank against losses under loans for projects of mutual interest in certain third countries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  financial institutions and credit;  EU finance;  cooperation policy
 Date Published: 1993-02-23

 23.2.1993 EN Official Journal of the European Communities L 45/27 COUNCIL DECISION of 15 February 1993 granting a Community guarantee to the European Investment Bank against losses under loans for projects of mutual interest in certain third countries (93/115/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Council of 13 and 14 May 1991 decided, on the basis of a communication from the Commission, on a limited extension of European Investment Bank (EIB) operations in those third countries with which the Community has concluded cooperation agreements; Whereas the Council of 8 July 1991 confirmed these guidelines; Whereas the Council of 19 May 1992 decided on the guidelines to be applied for loans from the EIB granted in third countries with which the Community has concluded cooperation agreements; Whereas the Council has invited the EIB, to make available, in accordance with its statutes and usual criteria, loans for projects of mutual interest in certain third countries covered by a guarantee; Whereas a Guarantee Fund will be established as soon as possible in order to provide appropriate budgetary treatment of the guarantees for Community loans granted to third countries, in accordance with the conclusions of the European Council on 11 and 12 December 1992, HAS DECIDED AS FOLLOWS: Article 1 The Community shall fully guarantee the European Investment Bank in cases where the Bank does not receive the payments due under any loan granted in accordance with its usual criteria to those third countries with which the Community has concluded cooperation agreements. An overall limit of ECU 250 million per year, shall be set for a three-year period. This limit shall be reviewed at the end of that period. To this end the EIB and the Commission shall agree on the procedures for implementing the guarantee. Article 2 Every six months the Commission shall inform the European Parliament and the Council as to the rhythm of take-up of loans under the guarantee. To this end, the Bank shall forward to the Commission all necessary details for the complete information of the European Parliament and the Council. Once a year, the Commission shall forward to the European Parliament and the Council a report which will include an evaluation of the implementation of this Decision. Done at Brussels, 15 February 1993. For the Council The President M. JELVED (1) OJ No C 172, 8. 7. 1992, p. 6. (2) OJ No C 21, 25. 1. 1993.